FILED

UNITED sTATEs DISTRICT CoURr Fgg 2 1 2014
FOR  DISTRICT   Cl€fk, U.S. DlSf!'lCf & BG|'IkI'UpTCy

Courts for the D|strlct of columbia
Octavia Wells, )
Plaintiff, §
v. g Civil Action No.  
Eric Holder, §
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofl v. Iqbal, 556 U.S. 662, 678-79 (2()09); Cz`ralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 20()4). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

The plaintiff is a resident of Washington, D.C. who has named Eric Holder as the

defendant to this action. The plaintiff lists this courthouse as the defendant’s address. The one-
l

page complaint consists of a demand for a jury trial and for relief in the form of "Impeachment &
replacement[,] Canidate(s) [sic] Octavia Wells and/or Barack Obama." In addition, the
complaint contains the following inexplicable statement: "Supplying Mexican Drug Cartel &
distribution of illegal drugs keep my people off illegal drugs," and the plaintiff s offer to "accept
his Salary & Commissions as pay ASAP!" The complaint fails to provide any notice of a claim

or basis for federal court jurisdiction. Hence, this case will be dismissed.‘

 

Date: January /5 , 2014

‘ A separate Order accompanies this Memorandum Opinion.

2